

	

		II

		109th CONGRESS

		2d Session

		S. 2628

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Ms. Cantwell (for

			 herself, Mrs. Murray, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend the Low-Income Home Energy Assistance Act of

		  1981 to provide procedures for the release of Low-Income Home Energy Assistance

		  Program contingency funds.

	

	

		1.Short titleThis Act may be cited as the

			 LIHEAP Emergency Reform

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)The Low-Income

			 Home Energy Assistance Program (referred to in this Act as

			 LIHEAP) provides vital assistance to the millions of Americans

			 struggling to pay their energy bills.

			(2)The LIHEAP

			 contingency fund was created to meet the additional home energy

			 assistance needs of one or more States arising from a natural disaster or other

			 emergency.

			(3)While a total of

			 approximately $3,800,000,000 in LIHEAP contingency funds has been distributed

			 since 1990—in all cases, to help meet the needs of low-income families across

			 the United States—widely varying eligibility rules have led to instances in

			 which very real energy emergencies have been overlooked.

			(4)The millions of

			 Americans served by LIHEAP, and States struggling to meet demand for the

			 assistance LIHEAP provides, would greatly benefit from the addition of

			 transparency to the process by which LIHEAP contingency funds are

			 distributed.

			3.LIHEAP

			 contingency fund reformSection 2604(e) of the Low-Income Home

			 Energy Assistance Act of 1981 (42 U.S.C. 8623(e)) is

			 amended—

			(1)by striking

			 (e) Notwithstanding and inserting (e)(1)

			 Notwithstanding;

			(2)in the second

			 sentence, by striking or any other program; and

			(3)by adding at the

			 end the following:

				

					(2)Notwithstanding any other provision

				of this subsection, the Governor of a State may apply to the Secretary for

				certification of an emergency in that State and an allotment of amounts

				appropriated pursuant to section 2602(e).

					(3)The Secretary, in consultation with

				the Secretary of Energy and with the appropriate State officials, shall by rule

				adopt procedures for the equitable consideration of applications submitted

				under paragraph (2). Such procedures shall require—

						(A)the consideration of each of the

				conditions in the definition of emergency in section

				2603;

						(B)the consideration of the differences

				between geographic regions including differences in sources of energy supply

				for low-income households, relative price trends for sources of home energy

				supply, and differences in relevant weather-related factors including drought;

				and

						(C)the Secretary to grant such

				applications within 30 days after submission unless the Secretary certifies in

				writing that none of the conditions in the definition of

				emergency in section 2603 has been

				demonstrated.

						.

			

